— Appeal from a judgment of the County Court of Albany County (Traficanti, Jr., J.), rendered September 27, 1988, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
After pleading guilty to criminal sale of a controlled substance in the fifth degree, defendant was sentenced as a second felony offender to a term of imprisonment of 2 to 4 years. Defendant’s only contention on appeal is that this sentence is harsh and excessive and should be reduced in the interest of justice. Not only did defendant receive the most lenient sentence possible (Penal Law § 70.06 [3] [d]; [4] [b]), but he pleaded guilty knowing that he would receive the sentence ultimately imposed by County Court. In addition, defendant derived a benefit from pleading guilty as he was able to plead to a class D felony instead of a class B felony, which carried with it a more lenient sentence (compare, Penal Law § 70.06 [3] [b], with Penal Law § 70.06 [3] [d]). Under the circumstances, it cannot be said that the court abused its discretion in imposing sentence (see, People v Pardoe, 147 AD2d 820; People v Neira, 130 AD2d 518, lv denied 70 NY2d 715).
Casey, J. P., Mikoll, Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.